Matter of Victoria S.N. (Porsha N.) (2016 NY Slip Op 00194)





Matter of Victoria S.N. (Porsha N.)


2016 NY Slip Op 00194


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2014-10023
 (Docket No. B-4216-13)

[*1]In the Matter of Victoria S. N. (Anonymous), etc. Forestdale, Inc., et al., respondents;
andPorsha N. (Anonymous), appellant.


Linda C. Braunsberg, Staten Island, NY, for appellant.
Rosin Steinhagen Mendel, New York, NY (Douglas H. Reiniger of counsel), for respondent Forestdale, Inc.
Lesley J. Lanoix, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Queens County (Carol A. Stokinger, J.), dated September 15, 2014. The order, after a hearing, found that the mother abandoned the subject child, terminated her parental rights, and transferred custody and guardianship of the child to the Commissioner of the Administration for Children's Services of the City of New York and Forestdale, Inc., for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
This proceeding was commenced to terminate the mother's parental rights. After a hearing, the Family Court issued an order of fact-finding and disposition finding that the mother abandoned the subject child, terminating her parental rights, and transferring custody and guardianship of the child to the Commissioner of the Administration for Children's Services of the City of New York and Forestdale, Inc., for the purpose of adoption. The mother appeals.
The evidence adduced at the hearing established, by clear and convincing evidence, that the mother abandoned the subject child because she had no contact with the child, the petitioner agency, or the foster home where the child had been placed, during the six-month period immediately prior to the filing of the petition (see Social Services Law § 384-b[4][b]; Matter of Keymani R.J. [Shakima J.], 95 AD3d 1213; Matter of Amaru M. [Kizwana M.], 87 AD3d 1069; Matter of Robert A.G., 62 AD3d 701; Matter of Dallas Keith M., 55 AD3d 612; Matter of Jamar Terry N., 46 AD3d 563). Furthermore, under the circumstances of this case, the Family Court properly concluded that it was in the best interests of the child to terminate the mother's parental rights (see Matter of Jessie Skyler D. [Donna S.], 88 AD3d 703, 704; Matter of Andrea B., 66 AD3d 770, 771; Matter of Lillian D.L., 29 AD3d 583, 584).
The mother's remaining contentions are without merit.
CHAMBERS, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court